C. D. Are-cibo. Mandamus.
Por cuanto las cortes tienen discreción en cuanto a la materia de señalamiento de vistas,
Pob cuanto la solicitud no demuestra en este caso que *983la peticionaria baya presentado a la corte de distrito las razones que tiene para que se baga un señalamiento especial y por tanto no aparece que dicba peticionaria baya ago-tado todos los recursos ante la corte inferior o que ésta baya abusado de su discreción,
Por taNto, no ha lugar a expedir el auto de mandamus que se solicita.